 In the Matter of HIGGINS INDUSTRIES, INC.andINDUSTRIAL UNION OFMARINE AND SHIPBUILDING WORKERS OF AMERICA, C. I. O.Case No. 15-R-1.457.Decided December 09, 194.5Montgomery, Fenner and Brown,byMessrs. Fontaine Martin, Jr.andC. P. Fenner, Jr.,of New Orleans, La., andMr. Stuart S. Hell-man,of New Orleans, La., for the Company.Messrs. Charles L. BrechtandW. T. Christ,of New Orleans, La.,for the CIO.Messrs. Bentley G. Byrnes, C. E. Alexander, Jr.,andJohn Berni,of New Orleans, La., andMr. H. S. Thatcher,ofWashington, D. C.,for the AFL.Mr. Jack Mantel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by Industrial Union of Marine and Ship-buildingWorkers of America, CIO, herein called the CIO,allegingthat a question affecting commerce hadarisen concerningthe repre-sentation of employees of Higgins Industries, Inc., NewOrleans,Louisiana, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeT. Lowry Whittaker, Trial Examiner. The hearing was held at NewOrleans, Louisiana, on October 31, 1945, and November 2, 5, 6, and10, 1945.The Company, the CIO, New Orleans Metal Trades Coun-cil,affiliatedwith the Metal Trades Department of the AmericanFederation of Labor jointly with New Orleans Building & Construc-tionTrades Council, affiliated with the Building & ConstructionTrades Department,Washington, D. C., American Federation ofLabor, herein called the MTC and BCTC, respectively, and collec-tively referred to as the AFL, appeared and participated.All partieswere afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings Lade at the hearing are free from65 N. L.R. B., No. 11.-50 HIGGINS INDUSTRIES, INC.51prejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board and present oral argumentbefore the Board on December 10, 1945.Upon the entire record in the case,' the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHiggins Industries, Inc., is a Louisiana corporation with its prin-cipal office and place of business located in New Orleans, Louisiana,where it is engaged in boat and ship building, and the manufacture ofmarine equipment.The Company's plants involved in this proceed-ing are known as the Industrial Canal Plant, City Park Plant, andBayou St. John Plant, all located in New Orleans, Louisiana.During the first 6 months of 1945, raw materials used by the Com-pany were valued at approximately $11,157.590, of which approxi-mately 70 percent was received from points outside the State ofLouisiana.During the same period, the Company's finished productswere valued at approximately $30,091,615, of which approximately 96percent was sold to the United States Government.The Company admits, for the purposes of this proceeding only,that it is engaged in commerce within the meaning of the NationalLabor Relations Act.H. THE ORGANIZATIONS INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of Americaisa labor organization, affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.New Orleans Metal Trades Council, affiliated with the MetalTrades Department of the American Federation of Labor and theNew Orleans Building & Construction Trades Council, affiliated withthe Building & Construction Trades Department, Washington, D. C.,American Federation of Labor, are labor organizations admitting tomembership employees of the Company.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the CIO or theAFL as the exclusive bargaining representative of certain of its em-IOn November 19, 1945, the parties entered intoa stipulation to amend the petitionand pleadings by including the names of certain co-liquidators to the name of the Com-pany herein.The stipulation further providedthat the co-liquidators be made partiesto this proceeding and that the disposition of this matterby theBoard shall be bindingon said co-liquidators as parties to this proceedingThe stipulation is hereby approvedand made a part of the record. 52DECISIONSOF NATIONALLABOR RELATIONS BOARDployees until the CIO or the AFL has been certified by the Board inan appropriate unit.2A statement of the Trial Examiner at the hearing indicates thatthe CIO represents a substantial number of employees in the unithereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company,withinthe- meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITThe CIO seeks a unit of all production and maintenance employeesat the Company's Industrial Canal, City Park, and Bayou St. Johnplants, including leadermen and assistant foremen, but excludingconstruction employees, boat crews, plant-protection employees, pro-duction clerks, inspectors, office and clerical employees, foremen, andother supervisory employees.The' Company is in substantial agree-ment with the unit proposed by the CIO.The AFL, however, wouldalso include construction employees and foremen.In November 1940, the Company and the American Federation ofLabor entered into a written collective bargaining contract, whichprovided for wage rates of production and maintenance employeeswho were represented by the MTC.Neither the MTC nor the BCTC,as such, were signatories to this agreement; at that time the Companydid not employ construction employees. In August 1941, the priorcontract was extended and amended, and purported to have beenentered into between the Company and "certain building trades andmetal trades unions affiliated with the American Federation of Labor."The amended contract was not signed by the MTC or the BCTC, butby the individual craft unions and "American Federation of Labor."Because the words "building trades" were used in the amended con-2At the oral argument before the Board, the AFL contended that, inasmuch as certaindisputed issues between the Company and the AFL are pending before the war LaborBoard,the CIO'spetition should be dismissed under the principle enunciated inMatterof Allis-Chalmers Manufacturing Company,50 N. L. R. B 306.We find no merit in theAFL's contentionMorependency of proceedings before the war Labor Board does notbar an election where, as here, the exclusive bargaining representative is not newlycertified or recognized,and has enjoyed ample opportunity since securing certificationor recognition to demonstrate its effectiveness as a bargaining agent and to obtain sub-stantial benefits for the employees.SeeMatter of Allis-Chalmers Manufacturing Company.64 N. L R B. 7503The Trial Examiner reported that the CIO submitted 1,181 application-for-membershipcards and authorization cards , that 392 of the cards bore the names of persons whosenames appeared on the Company'spay roll of September 9, 1945,containing 1,686 em-ployees; and that the 392 cards were dated between June 1945 and September i945. Inview of union shop provisions in the prior contracts between the Company and the AFL,we find that the above showing of interest by the CIO is sufficient.The AFL relies upon its prior contracts with the Company as evidence of its interestin this proceeding. HIGGINS INDUSTRIES, INC.53tract, the AFL contends that the BCTC was representing the construc-tion employees under such contract.However, the terms of the GulfShipbuilding and Repair Zone Standard Agreement, to which theCompany and the MTC are parties and which refers only to produc-tion and maintenance employees, was made an integral part of the1941 contract.On the other hand, wages for construction employeesthroughout the New Orleans area were established by the WageAdjustment Board of the Department of Labor in negotiations withthe BCTC and the general contractors in the area.Although theCompany was not a party thereto, it has followed these wage ratesin recognizing the BCTC as the bargaining representative of its con-struction employees 4The record further indicates that there are substantial differencesbetween the wages and working conditions of the production andmaintenance employees, and those of the construction employees.The construction employees are under separate supervision, haveseparate dressing rooms and toolrooms, and because of their represen-tation by the BCTC, observe separate holidays.They receive ahigher rate of pay and the basis for computing their overtime pay isdifferent from that used for the production and maintenance em-ployees.Although the construction employees occasionally performproduction or maintenance duties, they retain their higher wage rateswhen so assigned. In view of the separate bargaining history andthe differences in wages and working conditions, we shall exclude allconstruction employees from the appropriate unit.'Foremen:The record is clear that the production and maintenanceforemen are supervisory employees within the Board's customarydefinition.The AFL would include these employees on the groundthat they are eligible to membership therein.Although foremen havebeen included in the bargaining unit of construction employees inaccordance with an agreement between the Company and the BCTC,the past bargaining history of the production and maintenance em-ployees between the Company and the MTC has excluded them. Inaccordance with the established policy of the Board of excludingsupervisors from production and maintenance units, we shall excludeall foremen.We find that all production and maintenance employees at the Com-pany's Industrial Canal, City Park, and Bayou St. John, plants, in-"The AFL contends that during negotiation of a new agreement between the Companyand the 1\LTC concerning production and maintenance employees, the BCTC was it partythereto.However, on July 17, 1945, the secretary-treasurer of the MTC, in a letter to theCompany stated, "It is not the intention of the Building Trades Council to become signa-tory to any Metal Trades Council contract as the Building Trades Council has form con-tracts which they require between general contractors and the Building Trades Council5SeeMatter of Kaiser Company, Inc.,53 N L It B. 880. 54DECISIONSOF NATIONALLABOR RELATIONS BOARDeluding leadermen and assistant foremen, but excluding constructionemployees, boat crews, plant-protection employees, production clerks,inspectors, office and clerical employees, foremen, and all other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit.The record reveals that a strike has beenin effect since October 29, 1945.sThe AFL requests that the pay rollimmediately preceding the strike be used in determining which em-ployees should be eligible to vote, whereas the Company and the CIOcontend that a current pay roll be used for such determination.Noneof the parties questions the employee status of the strikers.We findthat the policies of the Act will best be effectuated by declaring eligibleto vote all employees on the pay roll immediately preceding the date ofour Direction of Election herein, as well as all employees on strike.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Higgins Indus-tries, Inc., New Orleans, Louisiana, an election by secret ballot shallbe conducted as early as possible, but not later than sixty (60) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fifteenth Region, acting in this mat-ter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and employees on strike, and including employees in6Although the Company has instituted liquidation proceedings, it is in the process ofresuming operations and none of the parties object to the holdingof an election at thistime HIGGINS INDUSTRIES, INC.'55the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by Industrial Union Marine and ShipbuildingWorkers of America, CIO, or by American Federation of Labor,' forthe purposes of collective bargaining, or by neither.At the hearing the AFL requestedto appear on any ballot or certification as set forthabove.Noneof the partiesobjected to thisrequest, which is hereby granted.